Title: To George Washington from Major General William Heath, 26 April 1777
From: Heath, William
To: Washington, George



Dear General
Boston April 26th 1777

This will be handed to you by Colonel Conway lately arrived from France & engaged by Mr Dean to enter the Service of the United States of America—He is accompanied by Two other Gentlemen viz. Capt. Balme and Monsr Danmours—The Three appear to be Officers of Abilities—They inform me that Mr Dean promised them that their Expences should be born to Philadelphia &c.—I must confess I scarcely know what to do with them, & wish Direction, I have advanced to Col. Conway, as advance pay 150 Dollars to enable him to proceed to Philadelphia—And to Capt. Lewis Fleury 50 Dollars—The latter is engaged as a Capt. Engineer.
The Old General De Borre grows uneasy that he does not hear from Congress or Your Excellency, and even talks of Returning—I think something should be determined respecting them or the Cause may be injured.

I have ordered the 25 Cases of Arms lately arrived here to be sent on to Springfield as the Honble Mr Langdon thought himself not at Liberty to deliver those at Portsmouth but to the Order of the Board of War—as I mention’d in a former Letter.
I think it is highly necessary, that not only part of the Cannon, but the Muskets, Flints, powder, Tents, & lead ball, the latter of which are of the proper Size for the new Arms, should be immediately forwarded to Springfield, in Order to their being conveyed to the Army—I intend to morrow morning again to send to Mr Langdon to desire, if he still thinks that he cannot deliver the Stores to the Commissary, but by Order of the Board of War that he would himself send them on & deposit them in some place more safe; and also more Convenient to the Army.
Genl Wayne has wrote down for sundry Stores to be sent on to Ticonderoga—Such as nails, Cordage, Painters Colours &c., which we shall procure and forward.
The State of Connecticut have determined to fill up their Regts by Draughts—The same mode is under Consideration here—And a Vote passed the Council this day in favor of it—whether it will be concurred by the House I cannot tell.
A number of Artificers skilled in making and repairing Gun Carriages &c., are come over with the Cannon, and I think would be very serviceable in the Labratory at Springfield.
The Assembly have promoted Lt Col. Vose of late Patterson’s Regt to the Command of it—Majr Vose of the same Regt to be Lt Col.—and Capt. Cogswell of Wesson’s to the Majority—In my next I will forward to your Excellency, the best return of the state of the Regts that I can obtain. I have the honor to be Your Excellency’s Most humble Servt

W. Heath

